UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MIGUEL        TADEO,    ERNESTO      VILLEGAS,    and
 AURELIANO TLETALPA, individually and on behalf of all Case No.: 16-cv-2432
 other persons similarly situated who were employed by
 ABITINO FOODS, INC. and MARIO ABITINO,
 individually,

                                                       Plaintiff,
                           - against –


 ABITINO FOODS, INC. d/b/a ABITINO’S PIZZERIA, and
 MARIO ABITINO, individually,

                                                    Defendants.


       PLEASE TAKE NOTICE that upon the Declaration of Michele A. Moreno and annexed

exhibits and memorandum of law in support, the undersigned will move this Court at the United

States Courthouse for the Southern District of New York, located at 40 Foley Square, New York,

New York, 10007, before the Honorable Paul A. Engelmayer, on a return date set by the Court,

for an Order granting final approval of the settlement of this class action, along with an award for

professional fees and costs and service awards, and such other relief the Court sees fit.

Dated: November 28, 2018
       New York, New York
                                                      _______/s/________________
                                                      Michele A. Moreno
                                                      VIRGINIA & AMBINDER, LLP
                                                      40 Broad Street, 7th Floor
                                                      New York, New York 10004
                                                      Tel: (212) 943-9080
                                                      Fax: (212) 943-9082

                                                      For Plaintiff Class
